Exhibit 10.11

LOGO [g158614g59t90.jpg]

August 25, 2004

Thomas E. Truman

Dear Thomas,

Congratulations! On behalf of Volterra, I am pleased to offer you the position
of Business Development Manager and Strategic Account Manager reporting to Craig
Teuscher.

Your compensation will be $5,192.31 bi-weekly ($ 135,000 per year), less payroll
deductions and all required withholdings. You will be eligible to enroll in
Volterras medical, dental, life, and vision plan benefits. You also will be able
to participate in our 401(k) plan. Volterra offers Personal Time Off (PTO) and
holidays. You will receive options on 25,000 shares of common stock pursuant to
the Company’s stock option plan. Details about these benefit plans are available
for your review.

As a Volterra employee, you will be expected to abide by Company rules and
regulations, and sign and comply with a Proprietary Information and Inventions
Agreement.

We both acknowledge that neither you, nor Volterra, has entered into a contract
of employment, expressed or implied. Employment with Volterra is for an
indefinite duration and may be terminated at the will of either the Company or
the employee for any reason, which is not unlawful.

This offer sets forth the applicable terms and conditions of our offer of
employment to you and supersede all prior agreements or by anyone, whether oral
or written. In accordance with the Immigration and Control Act of 1986, you must
be an American citizen or have legal authorization to work in the United States.
In either case, verification is required before you can be placed on the
Volterra payroll. Please give special attention to the “Employment Eligibility
Verification” (1-9) forms, which need to be signed and witnessed on your first
day of employment.

By agreeing to accept our offer of employment you are verifying that you are
legally authorized to work unrestricted in the United States. (If there are
limitations to your ability to legally work, please complete the section below.)



--------------------------------------------------------------------------------

Limitations: (please explain completely)

Visa status: Type_Expiration Date

As part of our hiring process, on the first day of employment please bring a
past pay stub.

Please sign and date one letter, and return it to me by September 1, 2004, if
you wish to accept employment at Volterra, under the terms described above. You
may keep one copy for your records.

I accept your offer as stated and will begin employment on 9/20/2004.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Please fax the offer letter to our private fax at 510-657-9056.

 

Sincerely, /s/ Jeff Staszak Jeff Staszak Acting Director of People

 

ACCEPTED: /s/ Thomas E. Truman Thomas E. Truman 9/20/2004 Date